NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50257

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02835-BEN

 v.
                                                MEMORANDUM*
MIGUEL ESPINO-VALVERDE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Miguel Espino-Valverde appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Espino-Valverde contends that his sentence is substantively unreasonable in

light of his personal characteristics, including his mental health issues, and the fact

that he has not committed any non-immigration offenses since 1996. The district

court did not abuse its discretion when it imposed Espino-Valverde’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). “The weight to be given the

various factors in a particular case is for the discretion of the district court.”

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009). The above-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of circumstances, including Espino-Valverde’s

six prior removals from the United States and the 37-month and 46-month

sentences he received for his two previous immigration offenses. See United

States v. Burgos-Ortega, 777 F.3d 1047, 1056 (9th Cir. 2015).

      Moreover, contrary to Espino-Valverde’s argument, the court’s erroneous

assumption that he had previously received a fast-track departure does not make

his sentence substantively unreasonable. After that assumption was corrected, the

court granted a fast-track departure, and nevertheless concluded that a 46-month

sentence was warranted. The record reflects that the court considered Espino-

Valverde’s mitigating arguments and adequately explained the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.


                                            2                                        17-50257